Exhibit 10.1

EMPLOYMENT AGREEMENT

 

THIS EMPLOYMENT AGREEMENT (the “Agreement”), is entered into as of the 16th day
of October, 2014, by and between HERITAGEBANK OF THE SOUTH (the “Bank”) and
BRIAN D. SCHMITT (“Employee”).



WHEREAS, the Bank desires to employ Employee and the Employee desires to accept
employment with the Bank as its Atlanta Market CEO, holding the title of
Executive Vice President of the Bank, as well as the Bank’s Director of Mergers
and Acquisitions;

 

WHEREAS, the Bank and the Employee believe it to be in their mutual best
interest to enter into this Agreement to document the terms of Employee’s
employment with the Bank and to encourage the attention and dedication of the
Employee to Employee’s assigned duties;

 

WHEREAS, the Bank desires to provide fair and reasonable benefits to Employee
for the services provided to the Bank on the terms and conditions set forth in
this Agreement; and

 

WHEREAS, the Bank desires reasonable protection of its confidential business and
customer information which has been developed over the years at substantial
expense and to assure that the Employee will not compete with the Bank for a
reasonable period of time after termination of employment with it.

 

NOW THEREFORE, in consideration of the foregoing, as well as the mutual
covenants contained herein, the Bank and the Employee, each intending to be
legally bound, do hereby covenant and agree as follows:

 

1.

Employment

 

Upon the terms and subject to the conditions set forth in this Agreement, the
Bank hereby employs Employee as its Executive Vice President and Market CEO of
its Atlanta, Georgia Market, as well as the Bank’s Director of Mergers and
Acquisitions.  Employee hereby accepts such employment.

 

2.

Position and Duties

 

Employee agrees to serve as Executive Vice President and Market CEO of the
Bank’s Atlanta, Georgia Market, as well as the Bank’s Director of Mergers and
Acquisitions and to perform such duties in those offices as may be reasonably
assigned to Employee by the Chief Executive Officer of the Bank. During the term
of this Agreement, Employee agrees that Employee will serve the Bank faithfully
and to the best of Employee’s ability and that Employee will devote Employee’s
full business time, attention and skills to the Bank’s business; provided
however, that the foregoing shall not be deemed to restrict Employee from
devoting a reasonable amount of time and attention to the management of
Employee’s

Page 1

 

--------------------------------------------------------------------------------

 

 

personal affairs and investments, so long as such activities do not interfere
with the responsible performance of Employee’s duties hereunder. 

 

3.

Term

 

The term of this Agreement shall be for a period of two (2) years, commencing on
October 16, 2014 (the “Effective Date”) and subject to earlier termination as
provided herein (the initial “Term”).  At the end of the initial Term, and on
each anniversary date thereafter, the Term of this Agreement shall be extended
for an additional period of one (1) year provided that (1) the Bank has not
given notice to the Employee at least thirty (30) days prior to such date that
the Term of the Agreement shall not be so extended; and (2) prior to such date,
the Chief Executive Officer of the Bank has explicitly reviewed and approved
such extension in writing.  Reference herein to the Term of this Agreement shall
refer to the initial Term, as well as the Term as so extended.

 

4.

Compensation

 

(a)Salary.  Employee shall receive an annual salary of TWO HUNDRED FIFTY
THOUSAND and NO/100 DOLLARS ($250,000.00) (“Base Compensation”) per year,
payable in such increments as shall be specified by the Bank.  The amount of the
Employee’s salary shall be reviewed annually during the Term of this Agreement
by the Chief Executive Officer and the Board of Directors of the Bank (the “Bank
Board”). 

 

(b)Discretionary Bonus.  The annual discretionary bonus for Employee will be
determined utilizing the same criteria as are applied to other executive
officers of the Bank occupying positions similar to that of Employee.  Subject
to the use of such criteria, the amount and terms of payment for such bonus
shall be determined by the Chief Executive Officer and/or the Bank Board.

 

(c) Expenses.  Employee shall be entitled to receive prompt reimbursement for
all reasonable expenses incurred by the Employee in performing services under
this Agreement in accordance with the policies and procedures applicable to
other executive officers of the Bank occupying positions similar to that of
Employee, provided that the Employee accounts for such expenses, as required
under such policies and procedures.  Requests for reimbursement of expenses
shall be submitted no more than thirty (30) days after such expenses are
incurred.

 

(d) Car Allowance.  Employee shall be entitled to a car allowance in the amount
of $750.00 per month, payable in such fashion as shall be specified by the Bank.

 

5.

Benefits

 

(a) Employee Benefit Plans.  The Employee shall be entitled to participate,
subject to the terms and conditions thereof, in all applicable plans relating to
disability, thrift, profit sharing, medical,



Page 2

 

--------------------------------------------------------------------------------

 

 

dental and vision coverage, as well as such other retirement or employee benefit
plans as may be established by the Bank from time to time for the benefit of
employees occupying positions with the Bank similar to that of Employee.

 

(b) Life Insurance.  For so long as the Employee shall remain in its employ, the
Bank  shall provide term insurance on the life of Employee with a death benefit
equal  to two times the Employee’s initial Base Compensation, which shall be
payable in accordance with the terms of such policy to such beneficiaries as
shall be designated by the Employee.

 

6.

Vacation

 

Employee shall be entitled to annual paid vacation of four (4) weeks per year in
accordance with the policies established, from time to time, by the Bank.

 

7.

Termination of Employment

 

(a)Termination for Cause.  This Agreement and Employee’s employment with the
Bank hereunder may be terminated for cause by the Bank. In the event of a
Termination for Cause, the Employee shall not be entitled to any severance
compensation or benefits whatsoever, other than the Employee’s Base Compensation
and benefits accrued through the Date of Termination, as defined below. For
purposes of this Agreement, the phrase “Termination for Cause” shall mean
termination of the employment of the Employee because of the Employee’s personal
dishonesty, incompetence, willful misconduct, breach of fiduciary duty, failure
to perform assigned duties, willful violation of any law, rule, or regulation
(other than traffic violations or similar offenses) which could reasonably be
expected to harm the reputation of the Bank, or material breach of any provision
of this Agreement.  In the event that the Bank seeks to end the Employee’s
employment with the Bank on the basis of Termination for Cause, and the ground
giving rise to Termination for Cause is either the failure to perform assigned
duties, or a material breach of a provision of this Agreement, the Employee
shall, on one occasion, be given a thirty (30) day notice and opportunity to
cure, to the satisfaction of the Bank, such failure to perform assigned duties,
or material breach of this Agreement.

 

(b)Voluntary Termination.  The Employee may terminate this Agreement and
Employee’s employment hereunder without good reason at any time upon one hundred
twenty (120) days’ written notice to the Bank, or such shorter period as may be
agreed upon between the Employee and the Chief Executive Officer of the
Bank.  In the event of such voluntary termination, the Bank shall be obligated
to continue to pay to the Employee the Employee’s Base Compensation and benefits
accrued through the Date of Termination, and the Bank shall thereafter have no
further obligation to the Employee under this Agreement.

 

(c)Termination by Employee for Good Reason.  Employee, by written notice to the
Chief Executive Officer of the Bank, may terminate this Agreement, and
Employee’s employment with the Bank hereunder, immediately for “good
reason.”  For purposes of this Agreement, “good reason” shall



Page 3

 

--------------------------------------------------------------------------------

 

 

mean a good faith determination by Employee, in Employee’s reasonable judgment,
that either or both of the following events has occurred, without Employee’s
prior written consent, within twelve (12) months after a Change of Control:

 

(1)the Bank reduces the Employee’s salary, other than as part of an undertaking
whereby the salary of other similarly-situated employees of the Bank is reduced
by an equivalent amount, or fails to utilize criteria similar to those in place
prior to the Change in Control for determining eligibility  for Employee’s
annual discretionary bonus; or

 

(2)the Bank takes any action that would materially adversely affect the physical
conditions existing at the time of the Change of Control in or under which
Employee performs Employee’s employment duties, provided that the Bank may take
action with respect to such conditions after a Change of Control, so long as
such conditions remain at least commensurate with the conditions in or under
which Employee has performed Employee’s employment duties at the time of the
Change of Control; and

 

(3) for purposes of this Agreement, a “Change of Control” shall mean any of the
following events:



(i)the merger or consolidation of the Bank with, or a sale of all or
substantially all of the assets of the Bank to, any person or entity or group of
associated persons or entities;

 

(ii)the direct or indirect beneficial ownership, in the aggregate, of securities
of the Bank, or its parent company, representing twenty-five percent (25%) or
more of the total combined voting power of the Bank’s, or its parent company’s,
then issued and outstanding securities by any person or entity, or group of
associated persons or entities acting in concert, not affiliated with the Bank
or its parent company as of the Effective Date; or

 

(iii)the shareholders of the Bank approve any plan or proposal for the
liquidation or dissolution of the Bank;

 

provided, however, that a Change of Control shall not be deemed to result from
any transaction precipitated by the Bank’s insolvency, appointment of a
conservator, or determination by a regulatory agency that the Bank is insolvent.

 

In the event of termination by the Employee of Employee’s employment with the
Bank for “good reason,” the Bank shall be obligated to continue to pay to the
Employee the Employee’s Base Compensation, as may have been modified from time
to time since the Effective Date, for a period of one (1) year after the Date of
Termination, and, at the end of said one (1) year period, the Bank shall also
pay to such Employee an amount equal to the average annual discretionary bonus,
if any, which Employee has received during the Term of Employee’s employment
with the Bank.





Page 4

 

--------------------------------------------------------------------------------

 

 

 

(d) Termination By Bank Without Cause.  The Bank may, upon one hundred twenty
(120) days written notice to Employee, terminate this Agreement and Employee’s
employment hereunder without cause.  In the event that the Bank terminates the
Employee’s employment hereunder without cause, the Bank shall be obligated to
continue to pay to the Employee the Employee’s Base Compensation, as may have
been modified from time to time since the Effective Date, for a period of one
(1) year after the Date of Termination, and, at the end of said one (1) year
period, the Bank shall also pay to Employee an amount equal to the average
annual discretionary bonus, if any, which Employee has received during the Term
of Employee’s employment with the Bank.

 

(e) Death; Disability.  In the event of the death of the Employee while employed
under this Agreement and prior to any termination of employment, the Employee’s
estate, or such person as the Employee may have previously designated in
writing, shall be entitled to receive from the Bank any unpaid portion of the
Employee’s accrued Base Compensation, as may have been modified from time to
time since the Effective Date,  through the day on which the Employee died.  If
the Employee becomes disabled, as defined in the Bank’s then current disability
plan, if any, or if the Employee is otherwise unable to perform Employee’s
duties in accordance with this Agreement, the Employee shall be entitled to
receive group and other disability income benefits of the type, if any, then
provided by the Bank.  The Bank shall be entitled to terminate this Agreement
and the employment of the Employee, at its discretion, after the Employee has
been unable to serve as Executive Vice President and Market CEO of the Bank’s
Atlanta, Georgia Market, as well as the Bank’s Director of Mergers and
Acquisitions due to disability for a period of 180 consecutive days.

 

(f) Date of Termination.  The term “Date of Termination” shall, for purposes of
this Agreement, mean the date upon which the Employee ceases to serve as an
employee of the Bank.

 

(g) Termination of this Agreement.  In every case, this Agreement shall
terminate with the Employee’s employment hereunder as of the Date of
Termination.

 

8.

Confidential Information and Trade Secrets

 

(a) Prohibition Against Disclosure.  The Employee acknowledges that, in and as a
result of employment by the Bank, the Employee will use, acquire, and develop
Confidential Information and Trade Secrets.  As a material inducement to the
Bank to employ the Employee and to pay the Employee compensation for services to
be rendered to the Bank by the Employee (it being understood and agreed by the
parties hereto that such compensation shall also be paid and received in
consideration hereof), the Employee covenants and agrees that the Employee shall
not, except with the prior written consent of the Bank, directly or indirectly,
use, divulge, reveal, report, publish, transfer or disclose for any purposes
whatsoever, any Confidential Information or Trade Secrets.  The covenants of
confidentiality set forth herein shall apply at any time during the Term of the
Employee’s employment with the Bank and (i) with respect to Confidential
Information, for a period of twenty four (24) months after the termination of
such employment for any reason whatsoever; and (ii) with respect to Trade
Secrets, at any and all times following the termination of such employment for
any reason whatsoever.





Page 5

 

--------------------------------------------------------------------------------

 

 

 

(b)Return of Property.  All Confidential Information and Trade Secrets and all
physical embodiments thereof received or developed by the Employee while
employed by the Bank are confidential to and are and will remain the sole and
exclusive property of the Bank.  Upon request by the Bank, and in any event upon
termination of the employment of the Employee with the Bank for any reason
whatsoever, the Employee shall promptly deliver to the Bank all property
belonging to the Bank, including, without limitation, all Confidential
Information and Trade Secrets (and all physical embodiments thereof) then in the
Employee’s custody, control or possession.

 

(c)Confidential Information.  The term “Confidential Information” shall mean any
and all materials, data and information, other than Trade Secrets, relating to
the Bank (i) of which the Employee became aware as a consequence of or in any
way related to Employee’s employment with the Bank or any other arrangement or
relationship with the Bank; (ii) which has value to the Bank and is not
generally known to its competitors; and (iii) which is treated by the Bank as
confidential (whether or not such material or information is marked
“confidential”).  Confidential Information may include, but is not limited to,
information relating to the financial affairs, customers (including without
limitation customer data, customer site information, customer names and
prospective customer names), services, pricing policies, loan policies and
practices, employees, employees’ compensation, research, development, projects,
business plans, inventions, purchasing, accounting, distribution systems and
marketing of the Bank.

 

(d) Trade Secrets.  The term “Trade Secrets” shall mean information, without
regard to form, including, but not limited to, technical or nontechnical data, a
formula, a pattern, a compilation, a program, a device, a method, a technique, a
drawing, a process, financial data, financial plans, product plans, loan
policies, loan procedures, or a list of actual or potential customers or
suppliers which is not commonly known by or available to the public and which
information: (i) derives economic value, actual or potential, from not being
generally known to, and not being readily ascertainable by proper means by,
other persons who can obtain economic value from its disclosure or use; and (ii)
is the subject of efforts that are reasonable under the circumstances to
maintain its secrecy.

 

9.

Covenants Regarding Competition

 

(a)Covenant Not to Solicit Customers.  During the period of twelve (12) months
immediately following the Date of Termination, for any reason whatsoever, the
Employee shall not, on the Employee’s own behalf or on behalf of any person,
firm, partnership, association, corporation, limited liability company or any
other business organization, entity or enterprise, solicit, contact, call upon,
communicate with or attempt to communicate, directly or indirectly, with any
customer or prospect of the Bank, or any representative of any customer or
prospect of the Bank, with a view to sell or provide or attempt to sell or
provide any product or service competitive or potentially competitive with any
product or service sold or provided by the Bank during the period of twenty-four
(24) months immediately preceeding cessation of the Employee’s employment with
the Bank; provided, however, that the aforementioned restrictions set forth in
this Section 9(a) shall apply only to customers or prospects of the Bank, or
representatives of customers or prospects of the Bank, with which the Employee,
or other employees of the Bank supervised by the Employee, had contact during
such twenty four (24) month period immediately preceeding cessation of the
Employee’s employment with the Bank.





Page 6

 

--------------------------------------------------------------------------------

 

 



(b)Covenant Not to Compete.  During the period of twelve (12) months immediately
following the termination of Employee’s employment, for any reason other than
the determination by the Bank not to extend the Term of this Agreement pursuant
to Section 3 hereof, the Employee shall not, on the Employee’s own behalf, or on
behalf of any person, firm, partnership, association, corporation, limited
liability company or any other business organization, entity or enterprise,
engage, directly or indirectly, in any Competing Business within the Covenant
Territory.  For purposes of this Agreement, “Competing Business” shall mean the
business of any bank or other organization of whatever form which provides
any  product or service which is competitive or potentially competitive with any
product or service provided by the Bank during the period of twenty-four (24)
months immediately preceeding the cessation of the Employee’s employment with
the Bank and the term “Covenant Territory” shall mean an area circumscribed by a
line drawn at a radius of fifty (50) miles from the Bank’s then primary office
location in Atlanta, Georgia.

 

(c)Covenant Not to Solicit Employees.  During the term of the Employee’s
employment by the Bank and for a period of twenty-four (24) months following the
termination of such employment for any reason whatsoever, the Employee shall
not, either directly or indirectly, on the Employee’s own behalf, or on behalf
of others, solicit, divert, or hire, or attempt to solicit, divert, or hire, to
or for any Competing Business, any person employed by the Bank in the Covenant
Territory, whether or not the employment of any such person is pursuant to a
written agreement, for a determined period, or at will.

 

(d)Remedies.  The Employee agrees that the covenants contained in Section 9
hereof are of the essence of this Agreement; that each of such covenants is
reasonable and necessary to protect and preserve the interests and properties of
the Bank and the business of the Bank; and that irreparable loss and damage will
be suffered by the Bank should the Employee breach any of the
covenants.  Therefore, the Employee agrees and consents that, in addition to all
of the remedies provided at law or in equity, the Employee shall forfeit the
right to any compensation after the Date of Termination to which the Employee
would otherwise be entitled pursuant to the provisions of either Section 7(c) or
7(d) above and the Bank shall have the right to recoup from the Employee any
such compensation previously paid to the Employee after the Date of Termination,
with interest at the applicable legal rate, in addition to any and all damages
which may have been suffered by the Bank as a result of the Employee’s breach of
any of the covenants.  The Bank shall also be entitled to a temporary
restraining order and temporary and permanent injunctions to prevent a
contemplated or continued breach of any of the covenants.  The existence of any
claim, demand, action or cause of action of the Employee against the Bank shall
not constitute a defense to the enforcement by the Bank of any of the covenants
or agreements herein.

 

(e)Severability.  The parties agree that each of the provisions included in this
Section is separate, distinct and severable from the other and the remaining
provisions of this Agreement, and that the invalidity or unenforceability of any
provision of this Section shall not affect the validity or enforceability of any
other provision or provisions of this Agreement.

 

10.

No Assignment by Employee

 

This Agreement is personal to the Employee, and the Employee may not assign or
delegate any of Employee’s rights or obligations hereunder without first
obtaining the written consent of the Bank.  The Bank may require any successor
or assign (whether direct or indirect, by purchase, merger, consolidation or
otherwise) to all or substantially all of the business and/or assets of the Bank
not otherwise bound by law to the terms of this Agreement, by means of an
assumption agreement, to expressly assume and agree to perform this Agreement in
the same manner and to the same extent that the Bank would be required to
perform it if no such succession or assignment had taken place.  This provision
is not intended to limit or



Page 7

 

--------------------------------------------------------------------------------

 

 

modify the fact that this Agreement shall be binding upon successors in interest
of the Bank.

 

11.

Heirs and Successors

 

This Agreement and all rights of the Employee hereunder shall inure to the
benefit of and be enforceable by the Employee’s personal and legal
representatives, executors, administrators, successors, heirs, distributees,
devisees and legatees.  Any amounts due to Employee hereunder upon death, shall
be paid in accordance with the terms of this Agreement to the Employee’s
devisee, legatee or other designee, or if there is no such designee, to the
Employee’s estate.  This Agreement shall be binding upon the Bank, as well as
its successors-in-interest or assigns.

 

12.

Notice

 

For the purposes of this Agreement, notices and all other communications
provided for in the Agreement shall be in writing and shall be deemed to have
been duly given when personally delivered or sent by certified mail, return
receipt requested, postage prepaid, to the Bank at its home office, to the
attention of the Bank Board with a copy to the Secretary of the Bank, or, if to
the Employee, to such home or other address as the Employee has most recently
provided in writing to the Bank.

 

13.

Amendments

 

No amendments or additions to this Agreement shall be binding unless in writing
and signed by both parties, except as herein otherwise provided. 

 

14.

Headings

 

The headings used in this Agreement are included solely for convenience and
shall not affect, or be used in connection with, the interpretation of this
Agreement.

 

15.

Severability

 

The provisions of this Agreement shall be deemed severable and the invalidity or
unenforceability of any provision shall not affect the validity or
enforceability of the other provisions hereof.

 

16.

Governing Law

 

This Agreement shall be governed by the laws of the United States to the extent
applicable and otherwise by the laws of the State of Georgia.





Page 8

 

--------------------------------------------------------------------------------

 

 



17.

Arbitration

 

Except as otherwise provided herein, any controversies, disputes, or claims
arising out of or relating to this Agreement or the performance by the parties
of the terms hereof shall be submitted to binding arbitration in Albany,
Dougherty County, Georgia, or such other location as the parties may agree.  If
the parties cannot mutually agree upon an arbitrator, each party shall designate
an arbitrator and the designated arbitrators shall select the
arbitrator.  Except as may be modified by the arbitrator(s), each party shall
pay the cost of the arbitrator they select, and the cost of the third arbitrator
shall be shared equally.  The arbitration shall be conducted in accordance with
the Commercial Arbitration Rules of the American Arbitration Association then in
effect, or such rules as the parties may agree upon.  The arbitrator(s) shall
have the authority to award relief under legal or equitable principles,
including interim or preliminary relief, and to allocate responsibility for the
costs of arbitration and to award recovery of attorneys’ fees and expenses in
such a manner as is determined to be appropriate by the arbitrator(s).  The
arbitration award shall be enforceable in any court having jurisdiction.  This
Section 17 shall not apply to any claim brought in a court of competent
jurisdiction to enforce an arbitration award or to obtain equitable
relief.  Moreover, this Section 17 shall not preclude any action (including
court action) taken by the Bank to enforce Sections 8 or 9 hereof, and no
application for arbitration or for a court order compelling arbitration under
this Section 17 shall be a ground for staying or enjoining any action brought to
enforce Sections 8 or 9 hereof.  In no event shall either party be awarded
punitive or exemplary damages in any claim arising out of this Agreement.

 

IN WITNESS WHEREOF, the parties have executed this Agreement as of the day and
year first above written.

 

THIS AGREEMENT CONTAINS A BINDING ARBITRATION PROVISION WHICH MAY BE ENFORCED BY
THE PARTIES.

 

 

 

 

 

 

HERITAGEBANK OF THE SOUTH

 

 

 

 

 

By: /s/O. Leonard Dorminey

 

 

Name: O. Leonard Dorminey

 

 

Title: Chief Executive Officer

 

 

 

 

 

 

 

 

EMPLOYEE:

 

 

/s/Brian D. Schmitt (SEAL)

 

 

BRIAN D. SCHMITT, Employee

 

 

 

 

 

 

 



Page 9

 

--------------------------------------------------------------------------------